Citation Nr: 0822475	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-29 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the delimiting date 
of May 18, 2006.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from May 18, 1992 to May 
17, 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination issued by the Department of 
Veterans Affairs (VA) Education Center at the Regional Office 
(RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  The veteran served on active duty from May 18, 1992 to 
May 17, 1996; it is neither claimed nor shown that he had 
additional active duty after that date.

2.  Ten years from the date of the veteran's separation from 
active service was May 18, 2006; therefore, the veteran's 
basic delimiting period for receiving Chapter 30 educational 
benefits expired on that date.

3.  The veteran was not prevented from initiating or 
completing a chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from his willful misconduct.


CONCLUSION OF LAW

An extension of the May 18, 2006 delimiting date for Chapter 
30, Title 38, United States Code, educational assistance 
benefits is not warranted.  38 U.S.C.A. § 3031 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 21.7050, 21.7051 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the United States Court of Appeals for Veterans 
Claims (Court) said in Wensch that VCAA did not apply in such 
cases, it may be more accurate to say that VCAA applied, but 
that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

The veteran served on active duty from May 18, 1992 to May 
17, 1996.  It is neither claimed nor shown that he had 
additional active duty after that date.

The veteran claims that he started working toward his 
Master's Degree in Business Administration in December 2005.  
He states that he does not have enough Chapter 30 eligibility 
remaining to complete the program in its entirety.  However, 
he believes that his delimiting date for Chapter 30 benefits 
should be extended for several reasons.  First, he was unable 
to begin his Master's Degree program due to a spiral fracture 
of his leg which he sustained in January 2003.  He contends 
that he had planned on starting his Master's program in 2003, 
but he sustained this injury, had to participate in 
rehabilitation, and was unable to sit for long periods of 
time which was required for his Master's program.  He 
indicates that this leg fracture prevented him from being in 
the Master's program until December 2005.  Second, he was 
unable to start his program, from as early as 2004, due to 
his wife's four pregnancies.  Her physical and mental 
condition did not permit him to be away from their home for 
extended periods.  He would have been able to start his 
educational pursuits even with his leg as early as December 
2004, but his wife suffered a miscarriage which also 
prevented him from enrolling, again, due to her mental and 
physical state.  The veteran maintains that a 12 month 
extension is warranted.  

The veteran was separated from active duty on May 17, 1996.  
The law provides a ten-year period of eligibility during 
which an individual may use his or her entitlement to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty.  38 
U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 
21.7142.  VA law and regulations provide that an extended 
period of eligibility may be granted when it is determined 
that the veteran was prevented from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the veteran's willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 C.F.R. § 21.7051(a)(2).  

First, the Board notes that the mental or physical state of 
the veteran's wife is not a factor for granting an extension 
of a delimiting date.  The Board recognizes that the veteran 
disagrees with this point, but, nevertheless, VA law and 
regulations do not provide for such consideration.  

With regard to the veteran's fractured leg, there is medical 
evidence showing that the veteran fractured his leg in 
January 2003.  The January 2003 medical report consists of x-
ray report showing that a rod had been placed in the left 
tibia.  A December 2003 operative report shows that the 
veteran had a left tibia fracture and was status post 
intramedullary nail.  The veteran complained of having a 
prominence at the distal locking screw and desired hardware 
removal.  The operative report reflected that hardware 
removal.  This medical evidence was received from the veteran 
pursuant to a March 2006 VA request for medical evidence 
supporting the veteran's claim.  However, the March 2006 VA 
request indicated that the veteran should submit a statement 
from his doctor discussing the diagnosis and treatment 
rendered, the veteran's ability to resume school, how long 
the veteran had this disability, and the dates during which 
the disability prevented the veteran from training or going 
to school.  

The veteran did not submit a statement from his physician.  
The veteran has indicated that he cannot locate the physician 
who treated him for his leg fracture.    

The medical evidence of record establishes that the injury 
occurred in January 2003 and that hardware was removed in 
December 2003.  The evidence does not establish that the leg 
fracture prevented the veteran from going to school in 
general or for a specific amount of time.  The veteran has 
been informed of the type of medical evidence necessary to 
substantiate his claim.  He has not submitted this evidence.  
If a claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  The medical 
evidence of record does not clearly establish that a program 
of education was medically infeasible due to the leg 
fracture.  See 38 C.F.R. § 21.7051(a)(2).  Therefore, while 
the veteran contends that he was prevented from initiating a 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from his willful misconduct, the evidence 
does not substantiate his claim.

The veteran has also made allegations regarding his ability 
to work during the time when his leg was fractured.  
Regardless of whether or not the veteran was employed, VA 
regulations require that the veteran be prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  As noted, this has not been 
established.  

Although the Board recognizes the veteran's financial 
situation, the Board must apply the governing laws and 
regulations to the established facts.  The criteria for an 
extension of the Chapter 30 delimiting period have not been 
met.


ORDER

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, beyond the delimiting date of May 18, 2006, is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


